Title: To John Adams from James McHenry, 5 May 1797
From: McHenry, James
To: Adams, John



post 5 May 1797

The Secretary of War in conformity with the orders of the President has the honour to offer the following observations and suggestions relative to the objects of the Presidents letter of the 15th Ulto.
With respect to the speech. It appears adviseable that it should be chiefly  if not wholly confined to the foreign affairs of the country giving to these with France the primary and prominent place. This will make the main business the more striking.
The call of Congress being founded on the repulsion of our minister from France by the Directory, and the great and extensive injuries which our trade is suffering in consequence of their orders, it would seem proper to give a brief statement of facts refering for a particular detail to the documents themselves.
It may then be observed that a crisis in our affairs so solemn and eventful naturally called for the joint wisdom of the several branches of government.
To announce the intention to have recourse to the measure of our extraordinary mission; to endeavour by an earnest and amicable appeal to the justice candour and friendship of the French government to rectify misapprehensions, to satisfy them of the good faith and friendly sentiments  which have always directed the United States; to endeavour by a revision and readjustment of the treaties between the two nations, as far as shall consist with the engagements of the U. States towards other nations and the duties which their neutral position enjoins; to obviate causes of discontent and restore and confirm cordial harmony; to discuss and settle amicably the topics of mutual complaints, and thereby to obtain a revocation of these acts on the part of France and of her agents in the Colonies which have oppressed our trade and injured our citizens, and with it retribution for the losses which they have suffered from depredations contrary alike to the Laws of nations and the faith of treaties.
The Speech should proceed to say, that inasmuch as depredations by the cruisers of France continue to go on of a nature to destroy the mercantile capital, ruin the commerce of the Country and depress its agriculture and industry generally; and inasmuch as it is impossible to foresee the issue of the attempt by negotiation to avert the consequences of the serious misunderstandings which exist, it is matter of necessity with regard to the interest, honour, present and future security of the U. States to adopt and carry into execution without delay vigorous measures of defensive precaution. That it is visionary for the U. States to expect that they may continue in a state of naval and military imbecility during these frequently recurring wars between European nations, whose projects against against each others possessions in our vicinity may be continually putting in jeopardy our rights of commerce and territory. That heavy expences for precautionary purposes must be submitted to by a people having an extensive foreign trade, and bordering on the provinces of Great and powerful Kingdoms, if they would protect that trade and remain in all conjunctures the sole masters of their own territory and government.
That  measures for these purposes consist of the prompt equipment of a naval force sufficient to serve as convoys to our trade and protect it against the spoliations of petty cruisers.
—Permission to our vessels to arm for their own defence under proper guards and restrictions to prevent their cruising and acting offensively.
—The intermedeate passing of an embargo till these measures can be matured—with a descretion vested somewhere to grant licences to sail to such ports & under such circumstances as may be deemed safe.
—Arrangements which in case of emirgency will give the government the prompt command of an efficacious force with a particular view to artillery and cavalry;  as corps which require considerable time for forming them, and which in case of need will be of the most peculiar and essential utility.
—The more complete and effectual fortification of our ports especially the principal ones.
—The increase of our revenue as far as shall be practicable without overburthening our citizens to an extent which shall be equal to the additional expence of these provisions; to avoid an increase of the national debt and prepare the country for the exigences which may arise.
If more domestic matters are proper to be introduced on this occasion it will be expedient to mention
“That arrangements having been made in conformity with our treaty with Spain to ascertain when the ports occupied by the troops of his catholic majesty within the U.S. would be ready to be delivered up, information has been received that the evacuation might be expected to take place with the rising of the waters which was stated as a requisite for the convenient removal of their cannon and stores.”
“That the tranquility of a part of the So. Western frontier had been recently disturbed by some murders committed by the inhabitants and Cherokee Indians on each other; but that there is reasonable ground to beleive that the measures in operation have effectually checked the progress of the evil, while at the same time they promise to secure to the peaceable citizen a more perfect protection and to the Indians a fuller security of their rights”
But perhaps all these matters can be introduced in a subsequen message, subsequent the Speech if found necessary, by which means the substantial object of calling Congress will have full operation.
With respect to the instructions to the extraordinary minister they should embrace the following objects.
I. Explanation of the real views and intention of the government of the U States during the present war so as to satisfy France (if possible) that they have aimed at a sincere neutrality and have been influenced by no spirit partial to her enemies, or inimical to her.
II. The discussion if necessary of the constructions of the treaties between the two countries in the points which have been litigated, insisting upon our own, but not refusing to agree to any measures consistent with our constitution for avoiding an inconvenient or abusive application of them.
III. The remodification of the guarantee in our treaty of alliance into a stipulation of specific succours in future wars.
The succour on our part may  in the next fifteen years to be five sail of the line to be furnished once for all, or an equivalent sum of money, with option to pay in provisions or military stores. After the fifteen years ten sail of the line, or an equivalent as above. The remaining vessels to return at the conclusion of the war.
IV. The remodification of our treaty of commerce so as to accommodate it to that with G. Britain, having regard to duration as well as other things
V. Reparation for spoliations and other damages, and payment of sums due by contract. A commission or commissions may be agreed to, but carefully restricted to compensation to individuals on either side.
VI. There should in no event be admitted the idea of compensation or contribution from the government of the U. States to that of France. Nor any admission directly or indirectly that they are aggressors with regard to France.
It will be highly proper to avoid every stipulation in any shape inconsistent with our other treaties, or that may compromit our neutrality in the present war.
It is also thought best to steer clear of particular or exclusive privileges or preferences in trade.
The minister may be instructed to consent (if desired by France to the annulling of the treaties between the two countries altogether—but he ought not to suggest it as desireable to the U.S.
All which is respectfully / Submitted

James McHenry